Citation Nr: 9905851	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-19 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for asthma. 

3.  Entitlement to service connection for low back condition. 

4.  Entitlement to service connection for joint pain of the 
hands and shoulders. 

5.  Entitlement to service connection for joint pain of the 
knees. 

6.  Entitlement to service connection for removal of wisdom 
teeth # 1, 16, 17 and 32, resulting in temporomandibular 
joint (TMJ) condition. 

7.  Entitlement to service connection for eye condition, 
including refractive error and conjunctivitis.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from May 1990 to April 1995.  

The current appeal originated with a rating decision dated in 
May 1995 in which the Regional Office (RO) denied service 
connection for allergies, claimed as asthma and rhinitis, 
back condition, joint pain in the hands, knees and shoulders, 
removal of wisdom teeth # 1, 16, 17 and 32, and refractive 
error.  The veteran subsequently perfected an appeal of that 
decision.  According to the veteran's substantive appeal, he 
wished the issues to be listed as entitlement to service 
connection for allergies, allergic rhinitis; entitlement to 
service connection for asthma, allergic and exercise induced; 
entitlement to service connection for lower back condition; 
entitlement to service connection for joint pain in the hands 
and shoulders; entitlement to service connection for joint 
pain in the knees; entitlement to service connection for 
removal of wisdom teeth # 1, 16, 17 and 32, resulting in 
temporomandibular joint condition; and entitlement to service 
connection for eye condition shown as possible refractive 
error.  

In February 1997, a hearing was held at the RO before the 
undersigned, a member of the Board of Veterans' Appeals 
(Board); and the Board issued a remand for the purpose of 
affording the veteran Department of Veterans Affairs (VA) 
examinations.  

In July 1998, the Board sent a letter to the veteran, 
informing him that the member of the Board who had conducted 
his hearing was unable to participate in deciding his appeal 
due to an extended illness.  The Board also offered the 
veteran another hearing and noted that if no response was 
received from the veteran in 30 days the Board would assume 
that the veteran did not want another hearing and would 
proceed accordingly.  No response was received from veteran; 
however, the member the Board who conducted the February 1997 
hearing is now able to decide the veteran's appeal.  


FINDINGS OF FACT

1.  No competent medical evidence is of record that would 
establish that the veteran currently has a disability of the 
low back, a disability manifested by joint pain of the hands 
and shoulders, a disability manifested by joint pain of the 
knees, or the residuals of an irritation to the eyes which 
are causally related to service or to any incident or event 
therein or that arthritis became manifest to a compensable 
degree within one year of the veteran's separation from 
service.  

2.  The veteran's wisdom teeth or third molars were extracted 
in service due to impaction.   

3.  The veteran has internal derangement of the right 
temporomandibular joint due to removal of his wisdom teeth in 
service.  

4.  The veteran has refractive error.   



CONCLUSIONS OF LAW

1.  The veteran's claims for entitlement to service 
connection for a low back condition, joint pain of the hands 
and shoulders, joint pain of the knees and the residuals of 
irritation to the eyes are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
removal of wisdom teeth # 1, 16, 17 and 32 is not well-
grounded.  38 U.S.C.A. § 5107(a).  

3.  Internal derangement of the right temporomandibular joint 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).   

4.  The claim for entitlement to service connection for 
refractive error is without legal merit.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131.  
Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Additionally, the Board notes that the veteran must submit 
evidence that his claim for entitlement to service connection 
benefits is well-grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is one which is plausible; that is meritorious 
on its own and capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Unlike civil actions, 
the VA benefit system requires more than just an allegation.  
The veteran must submit supporting evidence that is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tripak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  

The three elements of a well grounded claim for service 
connection benefits are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); 38 C.F.R. § 3.303.  This means 
that there must be evidence of disease or injury during 
service, a current disability, and a link between the two.  
Further, the evidence must be competent.  That is, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause during service, a competent opinion of a 
medical professional is required.  See Caluza at 504.

In his March 1996 substantive appeal, the veteran indicated 
that consideration of the provisions related to "Desert 
Storm syndrome" was warranted.  The provisions that that the 
veteran is referring to are included in 38 C.F.R. § 3.317 
(1998).  However, for consideration of service connection 
under that regulation, the veteran must be a Persian Gulf 
Veteran, that is, a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  

The veteran does not contend that he ever served in the 
Southwest Asia theater of operations; nor does his DD Form 
214 show such service.  The veteran asserts that he has 
exhibited symptoms relevant to those of "classic Desert 
Storm Syndrome" victims although he never actually served in 
the Persian Gulf area.  He argues that he may have been 
exposed to soiled material from the Desert Storm environment 
and that he had close physical contact with Desert Storm 
soldiers for almost three years.  However, the provisions of 
38 C.F.R. § 3.317 apply only to those veterans who served in 
Southwest Asia.  Therefore, consideration of the provisions 
of 38 C.F.R. § 3.317 is not warranted in this case. 

At the Board hearing in February 1997, the veteran testified 
that he injured his back in a training session in 1992 and he 
started having some pretty sharp pain in the lower back.  
According to his testimony, he was given medication, went to 
physical therapy and was placed on an exercise-related 
profile.  The veteran also testified that he received 
treatment for pain in his hands, shoulders and knees while in 
service.  The service medical records show that the veteran 
complained of numbness in his left leg and fingers and pain 
in his hands, fingers, knuckles, left knee and low back.  A 
June 1990 service medical record includes an assessment of 
overuse syndrome when the veteran complained of left knee 
pain; and a March 1995 service medical record includes an 
assessment of arthritis of the hands by history.  The report 
of his separation medical examination in November 1994 shows 
that the veteran reported having had shin splints when 
running, arthritic pains in the hands and left knee and a 
history of recurrent low back pain.  However, the report of 
that examination shows that clinical evaluation of the spine 
and other musculoskeletal parts, upper extremities and lower 
extremities was normal.  

The veteran underwent a VA examination of the spine in 
November 1997.  At that examination, the veteran reported a 
history of having injured his spine while in service.  The 
diagnosis was degenerative joint disease of the lumbar spine 
of minimal degree.  The veteran also underwent a VA 
examination of the hand, thumb and fingers in November 1997, 
conducted by the same VA physician.  Significantly, the 
examiner reported that the veteran alleged functional 
disability of the hands but that there was no impairment that 
the examiner could find physically.  Additionally, the 
veteran testified in February 1997 that he had a bone scan 
performed a month earlier at the VA Medical Center in 
Birmingham, Alabama, and that he was told that he did not 
have arthritis in his hands.   

The same VA physician, who performed the other November 1997 
orthopedic related examinations, also conducted a VA 
examination of the joints in November 1997.  The diagnosis, 
at that examination, was possible degenerative joint disease 
of the knees, if at all minimal.  The Board notes that a 
diagnosis of a "possible" is not sufficient to constitute 
competent evidence of a diagnosis for the purpose of 
determining whether a claim is well-grounded.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Also according to the 
examination report, the veteran had reported a history of 
having injured his knees in field training and moving things 
in the barracks in 1994.  However, the examiner, who also 
examined the veteran's spine, hands, thumbs and fingers, 
related "I believe that [the veteran's] complaint of joint 
pains in the hands is legitimate, but there are no clinical 
findings to substantiate lower back condition, hand, 
shoulder, or knee disability."  The examiner added "I do 
not believe that these are etiologically related to 
service."  The Board also notes that X-rays, associated with 
the VA examinations in November 1997, revealed that the 
hands, shoulders, knees and lumbosacral spine were normal.  

Thus, the only competent medical evidence to address whether 
there is a relationship between any current disabilities 
involving the low back, hands and shoulders and knees and 
service is against finding such a relationship.  
Additionally, the first diagnosis of arthritis was over a 
year after the veteran's separation from service.  Moreover 
the Board notes that pain is not a disability for the purpose 
of establishing entitlement to service connection benefits.  
Therefore, the Board finds that the claims for entitlement to 
service connection for a low back condition, a disability 
manifested by joint pain of the hands and shoulders and a 
disability manifested by joint pain of the knees are not 
well-grounded.  

As the veteran has submitted no competent evidence tending to 
show that he currently has a disability of the low back 
condition, a disability manifested by joint pain of the hands 
and shoulders or a disability manifested by joint pain of the 
knees which is the result of service, the Board finds that 
the claims for entitlement to service connection for a low 
back condition, joint pain of the hands and shoulders and 
joint pain of the knees are not well-grounded.  

The veteran testified in February 1997 that he had received 
treatment since service for the pain in his joints and he 
indicated that all such treatment was through the VA.  In 
accordance with the Board's July 1997 remand, the RO sent a 
letter to the veteran requesting that he report all recent 
treatment; however, the veteran did not respond to the 
request for information.  Additionally, where the veteran has 
not met the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that a 
claim for service connection benefits is well-grounded, the 
VA has no duty to assist him in developing facts pertinent to 
such claim.  38 U.S.C.A. § 5107.  Further, if the veteran 
does not submit a well-grounded claim, the appeal of the 
claim must fail.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
at 81.  

Additionally, the veteran essentially contends that his 
separation medical examination was inadequate and the results 
of that examination should not be considered in evaluating 
his claims.  Regardless of the adequacy of that examination, 
the veteran has not submitted well-grounded claims for 
entitlement to service connection for a low back condition, 
joint pain of the hands and shoulders and joint pain of the 
knees.  

The governing law, 38 U.S.C.A. § 5107(a), 

[R]eflects a policy that implausible 
claims should not consume the limited 
resources of the VA and force into even 
greater backlog and delay those claims 
which -- as well grounded -- require 
adjudication. . . . Attentiveness to this 
threshold issue is, by law, not only for 
the Board but for the initial 
adjudicators, for it is their duty to 
avoid adjudicating the implausible claims 
at the expense of delaying well grounded 
ones.  

Grivois v. Brown, 6 Vet. App. 136, 139 (1994).  

Additionally, the Board notes that the veteran has not 
reported that any competent evidence exists that if obtained 
would establish well-grounded claims for entitlement to 
service connection benefits for a lower back condition, joint 
pain of the hands and shoulders and joint pain of the knees.  
Under the circumstances, the VA has no further duty to assist 
the veteran in developing well-grounded claims for 
entitlement to service connection for those disorders.  Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

With regard to the claim involving the veteran's wisdom 
teeth, the service dental records show that the veteran had 
four wisdom teeth, teeth # 1, 16, 17 and 32 extracted in May 
1994.  Service connection should not be granted for the third 
molars at any time unless there is a definite record showing 
such teeth to have been diseased after a reasonable period of 
service.  The third molars shown as present at induction and 
missing at discharge will not be granted service connection 
unless there is an actual record of extraction for reasons 
other than malposition or impaction.  38 C.F.R. § 3.382(c) 
(1998). 

The service dental records do not show that the veteran's 
third molars were extracted for reasons other than 
malposition or impaction.  Moreover, at the February 1997 
Board hearing, the veteran testified that he was told he had 
to have his wisdom teeth removed because there was a lot of 
pressure on his jaws because those teeth were impacted.  
Therefore, the Board finds that the claim for entitlement to 
service connection for the removal of the veteran's wisdom 
teeth is not well-grounded.  

The veteran also contends that his temporomandibular joint 
disorder is due to the removal of his wisdom teeth during 
service.  The Board finds the claim for entitlement to 
service connection for a temporomandibular joint disorder as 
a result of the removal of the veteran's wisdom teeth in May 
1994 in service well-grounded in light of the opinion of a VA 
examiner in December 1997.  

According to his February 1997 hearing testimony, after the 
wisdom teeth were removed, the veteran noticed cracking 
noises when he would open his mouth real wide and he 
experienced pain.  An arthrogram of the temporomandibular 
joint was performed in December 1997.  The impression, with 
regard to the right temporomandibular joint, was anterior 
dislocation.  It was noted that, after injection of contrast, 
there was capture and forward translation was beyond the apex 
of the temporal eminence on that side.  Regarding the left 
temporomandibular joint, the impression was normal position 
of the meniscus with normal capture and translation.  
Additionally, no degenerative changes were noted and no 
evidence of perforation or leak was seen on either joint from 
the inferior to superior recesses.  

The diagnosis at the December 1997 VA dental examination was:

With the proximity of pain dysfunction to 
the removal of the 2nd molars, one would 
have to assume there is a cause [and] 
effect [] relationship of the dislocated 
disc on the right.  There was a history 
of luxation of the 2nd molars with now 
finding of bilateral cross bite in all 
posterior teeth.  

The examiner added that there certainly would be a cause and 
effect relationship if one only found cross bite 
relationships with the 2nd molars however all posterior teeth 
were in cross bite.  Therefore, according to the examiner, 
that was most likely due to some preexisting developmental 
problem and not secondary to the procedure of removing the 
3rd molars.  There was an impression of malocclusion to 
include bilateral cross bites with working and balancing 
references.  In addition to the examiner's opinion that the 
veteran's cross bites presented a developmental problem that 
preexisted service and was not due to the removal of the 
veteran's wisdom teeth, the Board notes that malposed teeth 
with no pathology will not be service-connected.  38 C.F.R. 
§ 3.382(c).  

Additionally, there was an impression of internal derangement 
of the right temporomandibular joint probably secondary to 
removal of third molars.  The examiner added that the history 
and findings were solely based on the veteran's history and 
that the dental records did not include any history of 
temporomandibular joint complaints.  In light of the fact 
that the veteran filed a dental claim within a few weeks of 
his separation from service, the Board finds the veteran's 
history of temporomandibular joint complaints since the 
removal of his wisdom teeth credible.  Therefore, based on 
the impression of the December 1997 VA dentist, the Board 
finds that internal derangement of the right 
temporomandibular joint was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

With regard to the claim for entitlement to service 
connection for an eye condition, a service medical record 
dated in August 1990 shows that the veteran complained of 
itching and watery eyes for one week.  At that time, there 
was no considerable redness of conjunctiva.  The assessment 
was irritation secondary to contaminated solution.  There is 
no competent evidence tending to show that the veteran 
currently has residuals of the irritation to his eyes in 
service.  Thus, any claim for entitlement to service 
connection for the residuals of irritation to the eyes in not 
well-grounded.  

The Board also notes that a VA eye examination in November 
1997 revealed refractive error.  The Board notes that 
refractive error is not disease or injury within the meaning 
of the applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Moreover, as the law is 
dispositive in this case, the claim for entitlement to 
service connection for refractive error should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

Finally, the Board notes that the RO's failure to find a 
claim not well-grounded constitutes harmless error.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  


ORDER

The appeal of the claims for entitlement to service 
connection for claims for entitlement to service connection 
for a lower back condition, joint pain of the hands and 
shoulders, joint pain of the knees, removal of wisdom teeth # 
1, 16, 17 and 32, the residuals of irritation to the eyes and 
refractive error is denied.  

Service connection for internal derangement of the right 
temporomandibular joint is granted.  

REMAND

At the Board hearing in February 1997, the veteran testified 
that he had allergies prior to service.  The service medical 
records show a consistent history of allergies prior to 
service and since childhood.  While in service, the veteran 
was treated for seasonal/perennial allergic rhinitis, 
allergic asthma, sinusitis, reactive airway disease and 
multiple allergies.  The veteran contends that his allergies 
have become progressively worse since he entered service.  

At a VA general medical examination in November 1997, the 
diagnoses included exercise induced reactive airway disease 
that was well-controlled with beta agonist inhalers and 
perennial allergic rhinitis, completely asymptomatic while on 
Allegra.  Also in November 1997, the veteran underwent a VA 
examination of the nose, sinus, larynx and pharynx.  At that 
examination, the diagnoses were allergic rhinitis/sinusitis, 
left nasal septal deviation and polypoid changes of the nasal 
mucosa.  The examiner reported that the veteran's disease 
appeared to be permanently originating in his nose due to the 
allergic rhinitis which had progressed to having polypoid 
changes of his nasal mucosa which caused obstruction and 
subsequent rhinosinusitis.  

The veteran also testified in February 1997 that he was 
treated for conjunctivitis while in service.  At the VA 
examination of the eyes in November 1997, the veteran 
reported that his recurrent conjunctivitis began in service.  
The diagnosis, at that time, was chronic allergic 
conjunctivitis.  

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (1998).  

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

At the VA general medical examination in November 1997, the 
veteran indicated that he was receiving treatment for asthma, 
and used inhalers but had not had an asthma attack for some 
years.  The veteran also related that he used antibiotics and 
other medications six to seven times a year, at the VA 
examination of the nose, sinus, larynx and pharynx.  The 
Board finds that obtaining records of treatment for the 
disorders at issue prior to and since service would be 
helpful in the adjudication of the claims for entitlement to 
service connection for allergic rhinitis, asthma and 
conjunctivitis.  Additionally, in light of the evidence 
discussed above and the provisions of 38 C.F.R. § 3.380, the 
Board finds that another medical opinion would be helpful in 
determining whether service connection is warranted for those 
disorders.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  Therefore, the case is REMANDED to the RO 
for the following development: 

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims for 
entitlement to service connection for 
allergic rhinitis, asthma and 
conjunctivitis.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  The RO should also attempt to secure 
copies of all VA medical records 
pertaining to the veteran dated since 
service.  

3.  The RO should also schedule the 
veteran for a VA examination for 
evaluation of his allergic rhinitis, 
asthma and conjunctivitis.  It is 
requested that the examiner review the 
veteran's entire claims file or copies of 
all service medical records and medical 
records before and after service and 
provide an opinion as to the date of 
onset of allergic rhinitis, asthma and 
conjunctivitis.  If any of all those 
disorders existed prior to service, the 
examiner is requested to provide an 
opinion as to whether any such disorder 
underwent an increase in disability 
during service.  The examiner should also 
provide rationales for his or her 
opinions.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

- 13 -


- 1 -


